FILED
                              NOT FOR PUBLICATION                           OCT 01 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


STEPHEN IFECHUKWUDE DIAYI,                        No. 10-73368

               Petitioner,                        Agency No. A099-769-256

  v.
                                                  MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 23, 2014**

Before:        W. FLETCHER, RAWLINSON, and CHRISTEN, Circuit Judges.

       Stephen Ifechukwude Diayi, a native and citizen of Nigeria, petitions pro se

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s decision denying his application for asylum

and withholding of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for substantial evidence the agency’s factual findings. Zehatye v. Gonzales,

453 F.3d 1182, 1184-85 (9th Cir. 2006). We deny in part and dismiss in part the

petition for review.

      Substantial evidence supports the agency’s determination that even if we

were to assume Diayi advanced persuasive reasons to excuse the untimely filing of

his asylum application, the incidents of mistreatment Diayi suffered in Nigeria,

even cumulatively, do not rise to the level of persecution. See Nagoulko v. INS,

333 F.3d 1012, 1016-18 (9th Cir. 2003) (discrimination, including employment

discrimination, harassment, and physical encounters without any significant

physical violence, did not compel finding of past persecution). We reject Diayi’s

contentions that the agency failed to consider some incidents of harm. Substantial

evidence also supports the agency’s determination that Diayi failed to demonstrate

a well-founded fear of future persecution. See id. at 1018 (possibility of future

persecution too speculative). Thus, Diayi’s asylum claim fails.

      Because Diayi failed to satisfy the lower standard of proof for asylum, it

necessarily follows that he failed to satisfy the more stringent standard for

withholding of removal. See Zehatye, 453 F.3d at 1190.

      Finally, we lack jurisdiction to consider Diayi’s contentions regarding a




                                           2                                    10-73368
disfavored group analysis because he failed to raise this issue before the BIA. See

Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                    10-73368